Citation Nr: 0501033	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for post-
concussion syndrome.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which continued a noncompensable evaluation 
for the veteran's service-connected post-concussion syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's October 2002 notice of disagreement, he 
stated that he had examination records from Brian Ellis, 
M.D..  The veteran submitted a decision dated in December 
2001 from the Social Security Administration, which cited an 
examination by Brian Ellis, M.D., a specialist in neuro-
ophthalmology.  There are no records from Dr. Ellis 
associated with the veteran's claims file.  VA has an 
obligation to obtain all relevant treatment records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002). 

Moreover, VA has an obligation to obtain the Social Security 
records pertaining to this claim.  Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).
The veteran's last VA examination was in July 2001.  In his 
substantive appeal, he argued that he should be afforded a 
new examination, because he was now experiencing black outs, 
and because the last examination was, at that point, almost 
two years old.  The veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Given the veteran's contentions, a new examination 
is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to inform claimants of the evidence needed to substantiate 
their claims, of what evidence they are responsible for 
obtaining, and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran has not received this notice with regard 
to the claim on appeal.  

Accordingly, this case is REMANDED for the following action:

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

2.  The AMC or RO should obtain from the 
Social Security Administration copies of 
all medical records relied upon in its 
December 2001 decision to award 
disability benefits. 

3.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment from Brian Ellis, 
M.D..

4.  The veteran should be afforded 
neurologic and psychiatric examinations 
to evaluate all manifestations of the 
service connected post-concussion 
syndrome.  The claims folder should be 
made available to the examiner(s).  

The neurologic examiner should note 
whether the disability is manifested by 
prostrating attacks, and if so, their 
frequency.  The examiner should also note 
whether the disability is manifested by 
black outs, and if so, their frequency.  
The black outs should be described in 
terms of their duration, and whether they 
are equivalent to major or minor 
seizures.

The psychiatric examiner should evaluate 
the severity of any dementia associated 
with the post-concussion syndrome.  The 
examiner should describe any impairment 
in social or occupational functioning 
caused by the disability, and if 
possible, provide a GAF score 
attributable solely to the post-
concussion syndrome.

4.  Thereafter, the AMC or RO should 
readjudicate the claim, and if the 
benefit remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

